Citation Nr: 1143508	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision in which the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine granted service connection for PTSD and evaluated the disability as noncompensably disabling effective May 22, 2006.  In a letter dated two days later, the RO in Detroit, Michigan informed the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Detroit RO.  

The Veteran appealed the initial evaluation of this now service-connected disability.  By rating decision issued in November 2007, the Detroit RO awarded a 30 percent rating, effective from May 22, 2006, for the Veteran's PTSD.  Thus, the issue on appeal is whether a disability rating in excess of 30 percent is warranted for the Veteran's PTSD for the entire appeal period.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary as additional development is needed prior to final adjudication of the Veteran's appeal.

The Board notes that, in July 2008, the Veteran submitted an undated statement from a private licensed psychologist who stated that he has treated the Veteran weekly since April 2008 for a severe case of PTSD concurrent with a dysthymic disorder.  This private psychologist listed the Veteran's symptomatology but did not indicate the frequency and/or severity of these symptoms, explain how they affect the Veteran's occupational and social impairment, or provide a Global Assessment of Functioning (GAF) score.  The Veteran's psychiatric treatment records, however, may shed more light on these matters.  Thus, on remand, efforts should be made to obtain this psychologist's treatment records and any other mental health treatment provider who has treated the Veteran since 2008.

Furthermore, the Board finds the July 2008 letter to be an indication that the Veteran's PTSD may have worsened since he was last examined by VA in December 2006.  First, the psychologist indicates the Veteran has been undergoing "weekly outpatient treatment" where before the Veteran was receiving no treatment from a mental health professional.  The December 2006 VA examination report indicates that the Veteran was not receiving any current psychological treatment.  The report of a Psychosocial Assessment and Employability Evaluation conducted in June 2007 by Ability Management Associates indicates the Veteran reported receiving all his medications from his family physician.  Furthermore, it states that the psychologist recommended that the Veteran should be in ongoing therapy (indicating that he was not receiving any at that time) and that he should be evaluated for psychotropic medications (indicating he was not on any at that time).  Finally, although the GAF score assigned by the December 2006 VA examiner was 60, the psychologist who performed the June 2007 psychological assessment assigned a current GAF score of 44, indicating a possible worsening in the Veteran's PTSD symptoms.

Despite this evidence of a possible worsening in his PTSD symptoms, the Veteran was not provided with a new VA examination.  As there is evidence of a possible worsening of the Veteran's PTSD, in addition to almost five years having passed since the last VA examination has been conducted, the Board believes that, on remand, a current VA examination to determine the current severity of the Veteran's PTSD should be conducted.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all mental health care providers (VA or non-VA), who have treated him for his PTSD since 2008 and to complete release forms authorizing VA to obtain the treatment records of any private mental health care providers, especially the private psychologist who authored the letter submitted in July 2008 indicating treatment of the Veteran since April 2008.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  If the Veteran identifies any mental health care at VA, those records should be requested and associated with the claims file.  

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  All such available records should be associated with the Veteran's claims folder.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner should review the claims file prior to conducting the examination, and such review should be noted in the examination report.  All necessary tests and studies should be conducted to ascertain the current severity of the Veteran's service-connected PTSD.  

The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the Veteran's PTSD symptoms impair his occupational and social functioning.  A GAF score should be assigned and an explanation provided as to why it is appropriate given the Veteran's symptoms and level of impairment of occupational and social functioning.  The examiner should also be asked to review the December 2006 VA examination report and June 2007 private evaluation report and to reconcile any inconsistencies between the symptoms reported and the GAF scores assigned.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Then, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

